Case 19-51564-jrs        Doc 10     Filed 01/31/19 Entered 01/31/19 17:07:34             Desc Main
                                    Document      Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                             )      CASE NO.: 19-51564-JRS
                                                   )
AMINATA ANNETTE FAVORS,                            )      CHAPTER: 13
                  Debtor                           )

                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

         COMES NOW, Albert F. Nasuti, of the firm of Thompson, O'Brien, Kemp & Nasuti, P.C.,

and files this Entry of Appearance as attorney for 1st CHOICE CREDIT UNION, a creditor and

party in interest in the above-styled case, and hereby requests receipt of all notices and orders

entered in this case.

         Respectfully submitted this 31st day of January, 2019.


                                                                  /s/ Albert F. Nasuti
                                                                  ALBERT F. NASUTI
                                                                  Georgia State Bar No. 535209
For the Firm of
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
anasuti@tokn.com
Attorneys for 1st Choice Credit Union
